Citation Nr: 1440347	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  11-14 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to an initial disability rating in excess of 10 percent for a lumbar spine disability.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Counsel

INTRODUCTION

The Veteran served on active duty from June 1965 to June 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

In June 2013, the Veteran presented sworn testimony during a video conference hearing in San Diego, California, which was chaired by the undersigned.  A transcript of the hearing has been associated with the claims file.

The issues of entitlement to TDIU and an increased initial rating for a lumbar spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


FINDING OF FACT

The preponderance of the evidence fails to establish that Veteran's current cervical spine disability is the result of a disease or injury during his active duty service or his service-connected low back disability.


CONCLUSION OF LAW

A cervical spine disability was not incurred in or aggravated by active military service or a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2013).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a) (2013).

With regard to the cervical spine claim decided herein, the Veteran has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  December 2009 and July 2010 letters provided all required notice elements, including what evidence VA would seek to obtain and what evidence the Veteran was expected to provide, what was required to establish an service connection on a direct or secondary basis, and information regarding disability ratings and effective dates.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Dingess v. Nicholson, 19 Vet. App. 473 (2006)Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA's duty to assist has also been satisfied.  The Veteran's VA treatment records, service treatment records, and Social Security Administration (SSA) records have been associated with the claims file.  Private treatment records have been obtained to the extent possible.  

In this case, VA did not provide the Veteran with a VA examination to address the etiology of his cervical spine disability.  The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  However, VA is not required to provide a VA medical examination as a matter of course in virtually every veteran's disability case.  See Waters v. Shinseki 601 F.3d 1274, 1278 (Fed. Cir. 2010) (rejecting the theory that medical examinations are to be routinely and virtually automatically provided to all veterans in disability cases involving nexus issues).  Indeed, the language of the regulation is clear and unambiguous - there must be evidence of a current disability and the evidence must establish that the veteran suffered an event, injury or disease in service.  38 C.F.R. § 3.159(c)(4)(i)(B) (2013); see also Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  

Here, there is no evidence that the Veteran suffered an in-service neck injury.  Rather, the Veteran himself indicated that his neck injury occurred in 1991, many years after separation from service.  This is consistent with the service treatment records that are negative for any report of neck complaints at any time during service.  

Moreover, to the extent that the Veteran may have claimed service connection for his neck secondary to his service-connected low back disability, the Board finds that an examination is not necessary to decide the claim under this theory of entitlement either.  Although the evidence does show a current cervical spine disability and that the Veteran is service connected for a low back disability, there is not sufficient evidence indicating that the current cervical spine disability may be related to the service-connected low back disability to trigger VA's duty to obtain an examination and medical opinion.  The Veteran has not provided any medical evidence, either specific to him or generally, linking cervical spine and lumbar spine disorders, nor has he presented any specific arguments regarding such a relationship.  His vague and conclusory statements are not sufficient to indicate a relationship.  The Board again notes that the Veteran testified that he injured his neck (cervical spine) in a post-service motor vehicle accident.  Accordingly, 38 C.F.R. § 3.159(c)(4) does not require that VA provide a medical examination for this claim.  See McLendon, supra; Waters, supra.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claim

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Arthritis is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2013).  

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a) (2013).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  See 39 C.F.R. § 3.310(b) (2013); Allen v. Brown, 8 Vet. App. 374 (1995).

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); see also Allen, supra.

The Veteran's VA treatment records show that he has been diagnosed with cervical spondylosis.  However, a current disability is not sufficient to warrant service connection.  There must also be evidence of an in-service disease or injury/service-connected disability and a medical nexus between the current disability and the in-service disease or injury/service-connected disability.  See Shedden, supra; Caluza, supra; Wallin, supra. 

With regard to the direct service connection claim, a review of the Veteran's service treatment records does not reveal that he was treated for or diagnosed with any neck disorder during his military service.  He does not argue the contrary.  Rather, as discussed above, the Veteran himself has testified that his cervical spine condition began with a 1991 motor vehicle accident (MVA).  See BVA Transcript at pages 3 and 4.  He has made similar reports to medical professionals.  See VA treatment record, October 2008.  As the competent and credible evidence of record is against a finding that the Veteran had an in-service event or injury relating to the neck, the direct service connection claim fails on that basis and any discussion of medical nexus is irrelevant.

With regard to the secondary service connection claim, which he appears to have raised, the Veteran is service-connected for a low back disability and the first and second elements of Wallin are met.  With regard to the remaining element (medical nexus), there is no simply no competent evidence of such a link.  None of the VA or private treatment records link the Veteran's cervical spine disability to his service-connected low back disability.  Further, as discussed above, the Veteran himself does not even claim such.  Rather, he has reported that his neck injury is the result of a 1991 MVA, not his service-connected low back disability.  Without competent evidence of a medical nexus, service connection also cannot be granted on a secondary basis.

Accordingly, the Board finds that the claim of entitlement to service connection for a cervical spine disability must be denied under any theory of entitlement.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to service connection, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a cervical spine disability is denied.

	(CONTINUED ON NEXT PAGE)



REMAND

A July 2010 letter from the Veteran's nurse indicated that he received VA treatment in June 2010 for an exacerbation of low back pain and that the treating physician prescribed bed rest.  However, the claims file is negative for any treatment records from this period or referencing this treatment.  The case must be remanded to obtain the outstanding VA treatment records.  38 C.F.R. § 3.159 (2013).

Additionally, as it has been over 3 years since the Veteran's last VA examination and recent VA treatment records and statements from the Veteran and his nurse indicating some potential worsening, including the need for a wheelchair and possible spinal surgery, the Board finds that a new VA examination is appropriate on remand.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Finally, the Veteran submitted recent private treatment records from NeuroCare Associates and the Laser Spine Institute, but it appears that there may be additional records from those facilities.  On remand, the AOJ should also attempt to obtain any additional outstanding private treatment records.

As the Veteran's claim for TDIU may be affected by the readjudication of his low back, these claims are inextricably intertwined.  As such, the low back claim must be readjudicated prior to the readjudication of the TDIU claim.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Holland v. Brown, 6 Vet. App. 443 (1994); Henderson v. West, 12 Vet. App. 11 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  Copies of all outstanding VA treatment records from the Long Beach VA Medical Center, and any other VA facility identified by the Veteran, should be obtained and added to the claims folder.  All attempts to obtain these records must be documented in the claims file.

2.  Ask the Veteran to provide an signed release of information (VA Form 21-4142) for treatment records from NeuroCare Associates, the Laser Spine Institute, and any other facility where he has received treatment for his low back disability during the appeals period.  If the Veteran returns completed release(s) of information, the AOJ should attempt to obtain these records and associate them with the claims file.  

3.  Thereafter, the Veteran should be scheduled for a VA examination in order to determine the current nature and severity of his low back disability.  The claims folder must be made available to the examiner for review in connection with the examination.  The examination report must reflect that such a review was conducted.  All indicated studies, to include appropriate range of motion testing and neurological testing, should be completed.

4.  After completing the above actions, the Veteran's low back claim should be readjudicated.  Thereafter, the claim for TDIU, including on an extraschedular basis, should be readjudicated.  If either of the claims remains denied, a supplemental statement of the case should be provided to the Veteran.  After he has had an adequate opportunity to respond, all issue(s) properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


